DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
According to the amendment filed on January 11, 2021, claims 1, 9 and 10 were amended, and claim 4 was cancelled. Claims 1-3 and 5-10 are currently pending in this application.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 25, it should be --in direct contact—instead of “indirect contact”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (Wang, CN 101726913).
Re claim 1: As shown in Fig. 3 (see also Fig. 2A), Wang discloses a display device comprising (see Patent Translate, pages 4 and 5, lines 137-186):
a display section D1, D2 including pixels P; 
a pixel substrate 210 (active device array substrate);
a counter substrate 221 (color filter substrate) opposed to the pixel substrate 210; and
color filters 223 that are arranged so as to correspond to color displays of the pixels P, wherein
the display section includes an effective pixel portion D1 and a frame portion D2 that surrounds the effective pixel portion D1,

the color filters include one or more slit color filters 224c that are located at the slit portion R,
the one or more slit color filters 224c have a lower surface facing the pixel substrate 210, 
the light-shielding layer 222 has a lower surface facing the pixel substrate 210, 
a distance between the lower surface of the one or more slit color filters 224c and the pixel substrate 210 is less than a distance between the lower surface of the light-shielding layer 222 and the pixel substrate 210,
the pixel substrate 210 is bonded by a seal material 230 with the counter substrate 221 that includes the light-shielding layer 222 and the one or more slit color filters 224c,
the seal material 230 has:
a first seal surface facing the lower surface of the one or more slit color filters 224c,
and
a second seal surface (comprising an entire area that directly contacts with the lower surface of the light-shielding layer 222 which is not covered by the common electrode 225) facing the lower surface of the light-shielding layer 222, and
the sealing material 230 is in direct contact with both 
     the lower surface of the one or more slit color filters 224c at the first seal surface, and
     the lower surface of the light-shielding layer 222 at an entire area of the second seal surface.
Wang does not disclose the display device comprising
scan lines configured to provide selected pixels among the pixels in the display section;
signal lines configured to supply image signals to the selected pixels; and 
the pixel substrate including the scan lines and the signal lines.

Re claim 2: The display device according to claim 1, wherein the slit portion R is located in close proximity to the effective pixel portion D1, and located outside the effective pixel portion D1 as shown in Fig. 3.
Re claim 3: The display device according to claim 1, wherein a shape of the slit portion R is a hollow square in a plan view as shown in Fig. 3.
Re claim 5: The display device according to claim 1, wherein the pixels P include three colors of red, green, and blue (page 4, lines 150-152).
Re claim 6: The display device according to claim 5, wherein the slit portion R is located in close proximity to the effective pixel portion D1, and located outside the effective pixel portion D1 as shown in Fig. 3.
Re claim 8: The display device according to claim 1, wherein the lower surface of the one or more slit color filters 224c projects toward the pixel substrate 210 further than the lower surface S of the light-shielding layer 222 as shown in Fig. 3.
Re claim 9: The display device according to claim 1, wherein, as shown in Fig. 3, a distance between the first seal surface and the counter substrate 221 is greater than a distance between the second seal surface and the counter substrate 221.
Re claim 10.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (Wang, CN 101726913) in view of Hirota et al. (Hirota, US 2008/0084376).
Re claim 7: The display device according to claim 1:
Wang discloses that the pixels P include colors of red, green and blue (page 4, lines 150-152). Yoo does not disclose the pixels including white color.
As shown in Fig. 4, Hirota disclose the pixels 111 including four colors of red, green blue, and white (111R, 111G, 111B, 111W) in order to reduce the color filter-caused absorption loss while at the same time preventing reduction of image resolution (paragraph 8).
Thus, as taught by Hirota, it would have been obvious to one having skill in the art at the time the invention was made to form the pixels including four colors of red, green blue, and white in order to reduce the color filter-caused absorption loss while at the same time preventing reduction of image resolution.
Response to Arguments
Applicant's arguments filed on January 11, 2021 have been fully considered but they are not persuasive.
Applicant argued that Wang fails to disclose or suggest a seal material has “a first seal surface facing the lower surface of the one or more slit color filters; and a second seal surface facing the lower surface of the light-shielding layer” and “the sealing material in in direct contact with both the lower surface of the one or more slit color filters at the first seal surface; and the lower surface of the light-shielding layer at an entire area of the second seal surface”.
The examiner disagrees with Applicant’s remarks.
As clearly shown in Fig. 3 of Wang, the seal material 230 has a portion (first seal surface) directly contacting with the surface (lower surface) of the split color filters 224c and another portion (second seal 
It is noted that the second seal surface comprises an entire area that directly contacts with the surface of the light-shielding layer 222 which is not covered by the common electrode 225.
Accordingly, it is obvious that the sealing material 230 is in direct contact with both the lower surface of the one or more slit color filters 224c at the first seal surface; and the lower surface of the light-shielding layer 222 at an entire area of the second seal surface.
Thus, Wang does not fail to disclose or suggest at least the above recited features of claim 1. The application is therefore not in condition for allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
February 26, 2021